Exhibit 10.2



 

SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”) is made on June 1, 2015, by and
between Banyan Rail Services Inc. (“Banyan”) and Boca Equity Partners, LLC
(“BEP”).

 

WHEREAS: Banyan desires to obtain personnel support from BEP and BEP desires to
provide such support for a contemplated transaction.

 

NOW THEREFORE, the parties agree as follows:

 

TERMS

 

1. Term. The term of this Agreement shall be month-to-month, commencing on
January 1, 2015 (the “Effective Date”). This Agreement will terminate upon
Banyan’s payment of a Success Fee to BEP as provided for in Section 3.

 

2. Support Provided. Banyan desires and BEP agrees to furnish to Banyan with
support services as reasonably requested by Banyan in conjunction with a
contemplated transaction.

 

3. Payment of Success Fee. Banyan agrees to pay BEP a “success fee” for the
support services provided by BEP under this Agreement (the “Success Fee”). If
Banyan acquires more than 50% of the assets or capital stock of any company (the
“Acquired Company”) during the term of this Agreement, or within the one year
period following termination of this Agreement, then Banyan will pay to BEP,
within five days of the closing of the acquisition, the Success Fee. The Success
Fee will equal 2% of the cash purchase price paid by Banyan to the seller(s) for
the assets or capital stock of the Acquired Company on the closing date. The
Success Fee will not be adjusted by non-cash payments, the assumption of
liabilities or post-closing adjustments.

 

4. Notices. All notices, request, demands and other communications required or
permitted under this Agreement shall be given in writing as follows:

 



Boca Equity Partners, LLC   Banyan Rail Services Inc.   2255 Glades Road, Suite
324-A   2255 Glades Road, Suite 324-A   Boca Raton, FL 33431   Boca Raton, FL
33431   Attn:  Gary O. Marino, CEO   Attn: Jon Ryan, CEO  

 

 

 



Agreed upon as of the Effective Date:

 

 



Boca Equity Partners, LLC   Banyan Rail Services Inc.           /s/ Gary O.
Marino   /s/ Jon Ryan   By: Gary O. Marino, CEO   By: Jon Ryan, CEO  



 

 

 

 

 

